Exhibit  10.9

 
Highland Realty 8, Development
10801 Johnston Road
Charlotte, NC 28226
Phone: 704-542-8348, Fax: 704-542-8281

 
REALTOR*
Commercial Alliance
 
REALTOR* North Carolina Association
of REALTORS®
 COMMERCIAL LEASE AGREEMENT
(Multi-Tenant Facility)
   

 
THIS LEASE AGREEMENT, including any and all addenda attached hereto ("Lease"),
is by and between
 
Fran Baltmiskis
, a(n) an individual___________________ ("Landlord"),
(individual or State of formation and type of entity)
whose address is 10801 Johnston Rd., Suite 214, Charlotte, N.C.
28226______________________________________________________ and
 
Anchor Funding Services, LLC
 
, a(n) North Carolina Limited Liability  ("Tenant").
(individual or State of formation and type of entity)
whose address is 10801 Johnston Rd., Suite 209-210, Charlotte, N.C. 28226
 
 
oIf this box is checked, the obligations of Tenant under this Lease are secured
by the guaranty of n/a (name(s) of guarantor(s)) attached hereto and
incorporated herein by reference.
 
(Note: Any guaranty should be prepared by an attorney at law.)
 
For and in consideration of the mutual promises set forth herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
PREMISES/PROPERTY
(Note: In this paragraph, Premises is the actual space being leased and Property
is the broader site/location of the Premises.)
 
    1. (a) Landlord leases unto Tenant, and Tenant hereby leases and takes upon
the terms and conditions which hereinafter appear, those certain premises
depicted on Exhibit A attached hereto and incorporated herein by reference
(hereinafter called the "Premises"), which is a part of a building or buildings
located at the Property (defined below).
 
The address of the Premises is:
(Address):
 
10801 Johnston Rd., Suite 211, Charlotte, N.C. 28226
 
(b) The Premises is located at the following described property ("Property"):
 
(Address):
 
McGregor Downs Building, 10801 Johnston Rd., Charlotte, N.C. 28226
 
o All o A portion of the property in Deed Reference: Book   n/a ________, Page
No_____________ n/a
County; consisting of approximately
__________________n/a ______________________________________  acres.
 
Plat Reference: Lot(s)
________________n/a                                               Block or
Section n/a___________________________ as shown on Plat Book or Slide n/a
at Page(s) _________________n/a______________, n/a_______________________Contry,
consisting of ____________n/a___________________acres
 
o If this box is checked, Property shall mean that property described on Exhibit
B attached hereto and incorporated herewith by reference.
 
(For information purposes only, the tax parcel number of the Property is n/a
 
 
1

--------------------------------------------------------------------------------


 
 
All facilities furnished at the Property and designated for the general use, in
common, of occupants of the Property and their invitees, agents or employees,
including Tenant hereunder, including but not limited to parking areas, streets,
driveway s, sidewalks, canopies, roadways, loading platforms, shelters, ramps,
landscaped areas, exterior water faucets, irrigation systems, exterior lighting
fixtures, signs and other facilities whether of a similar or dissimilar nature
("Common Areas") shall at all times be subject to the exclusive control and
management of Landlord, and Landlord shall have the right from time to time to
change the area, level, location and arrangement of the Common Areas and to
restrict parking by tenants and their employees to employee parking areas, to
make Rules and Regulations (as herein defined) and do such things from time to
time as in Landlord's reasonable discretion may be necessary regarding the
Common Areas.
 
Tenant shall also have a non-exclusive right, in common with other tenants at
the Property, to the use of the Common Areas at the Property, subject to the
terms hereof.
 
TERM
 
2. The term of this Lease shall commence on November 01 , 2007 ("Lease
Commencement Date"), and shall end at midnight on May 30, 2009  , unless sooner
terminated as herein provided. The first Lease Year Anniversary shall be the
date twelve (12) calendar months after the first day of the first full month
immediately following the Lease Commencement Date and successive Lease Year
Anniversaries shall be the date twelve (12) calendar months from the previous
Lease Year Anniversary.
 
o If this box is checked, Tenant shall have the option of renewing this Lease,
upon written notice given to Landlord at least 90 days prior to the end of the
then expiring term of this Lease, for oneadditional term(s) of Two years each.
 
o Option to Lease- If this box is checked, Tenant, upon the payment of the sum
of $ n/a  (which sum is not rental or security deposit hereunder, but is
consideration for this Option to Lease and is non-refundable under any
circumstances) shall have a period of n/a  days prior to the Lease Commencement
Date ("Option Period") in which to inspect the Premises and make inquiry
regarding such sign regulations, zoning regulations, utility availability,
private restrictions or permits or other regulatory requirements as Tenant may
deem appropriate to satisfy itself as to the use of the Premises for Tenant's
intended purposes. Tenant shall conduct all such on-site inspections,
examinations, inquiries and other review of the Premises in a good and
workmanlike manner, shall repair any damage to the Premises caused by Tenant's
entry and on-site inspections and shall conduct same in a manner that does not
unreasonably interfere with Landlord's or any tenant's use and enjoyment of the
Property. In that respect, Tenant shall make reasonable efforts to undertake
on-site inspections outside of the hours any tenant's business is open to the
public and shall give prior notice to the tenant at the Premises of any entry
onto the Premises for the purpose of conducting inspections. Upon Landlord's
request, Tenant shall provide to Landlord evidence of general liability
insurance. Tenant shall also have a right to review and inspect all contracts or
other agreements affecting or related directly to the Premises and shall be
entitled to review such books and records of Landlord that relate directly to
the operation and maintenance of the Premises, provided, however, that Tenant
shall not disclose any information regarding the Property (or any tenant
therein) unless required by law and the same shall be regarded as confidential,
to any person, except to its attorneys, accountants, lenders and other
professional advisors, in which case Tenant shall obtain their agreement to
maintain such confidentiality. Tenant assumes all responsibility for the acts of
itself, its agents or representatives in exercising its rights under this Option
to Lease and agrees to indemnify and hold Seller harmless from any damages
resulting therefrom. This indemnification obligation of Tenant shall survive the
termination of this Option to Lease or this Lease. Tenant shall, at Tenant's
expense, promptly repair any damage to the Premises or Property caused by
Tenant's entry and on-site inspections. IF TENANT CHOOSES NOT TO LEASE THE
PREMISES, FOR ANY REASON OR NO REASON, AND PROVIDES WRITTEN NOTICE TO LANDLORD
THEREOF PRIOR TO THE EXPIRATION OF THE OPTION PERIOD, THEN THIS LEASE SHALL
TERMINATE AND NEITHER PARTY SHALL HAVE ANY FURTHER OBLIGATIONS HEREUNDER AND
LANDLORD SHALL RETURN TO TENANT ANY RENTAL OR SECURITY DEPOSIT PAID TO LANDLORD
HEREUNDER. Tenant shall be deemed to have exercised its Option to Lease and to
be bound under the terms of this Lease if (i) Tenant shall occupy the Premises
prior to the expiration of the Option Period, whereupon the date of occupancy
shall be deemed the Lease Commencement Date, or (ii) Tenant shall not provide
written notice to Landlord of its termination of this Lease prior to the
expiration of the Option Period.
 
RENTAL
 
3. Beginning on November 01, 2007 ("Rent Commencement Date"), Tenant agrees to
pay Landlord (or its Agent as directed by Landlord), without notice, demand,
deduction or set off, an annual rental of $ 9,000.00 , payable in equal monthly
installments of $ 750.00  , in advance on the first day of each calendar month
during the term hereof. Upon execution of this Lease, Tenant shall pay to
Landlord the first monthly installment of rent due hereunder. Rental for any
period during the term hereof which is less than one month shall be the
pro-rated portion of the monthly installment of rental due, based upon a 30 day
month.
 
q If this box is checked, the annual rental payable hereunder (and accordingly
the monthly installments) shall be adjusted every one  Lease Year Anniversary by
4 % over the amount then payable hereunder. In the event renewal of this Lease
is provided for in paragraph 2 hereof and effectively exercised by Tenant, the
rental adjustments provided herein shall apply to the term of the Lease so
renewed, or
 
q If this box is checked, the annual rental payable hereunder (and accordingly
the monthly installments) shall be adjusted every n/a  Lease Year Anniversary by
$ nia over the amount then payable hereunder. In the event renewal of this Lease
is provided
 
 
 
2

--------------------------------------------------------------------------------


 
for in paragraph 2 hereof and effectively exercised by Tenant, the rental
adjustments provided herein shall apply to the term of the Lease so renewed,
 
x  If this box is checked, Tenant shall pay all rental to Landlord's Agent at
the following address:
Highland Realty & Development, Ltd., 10801 Johnston Rd., Suite 116, Charlotte,
N.C. 28226
 
LATE CHARGES
4. If Landlord fails to receive full rental payment within 10 days after it
becomes due, Tenant shall pay Landlord, as additional
rental, a late charge equal to ten  percent 10 (%) of the overdue amount or $
n/a  whichever is greater, plus any actual bank fees incurred for dishonored
payments. The parties agree that such a late charge represents a fair and
reasonable estimate of the cost Landlord will incur by reason of such late
payment.
 
SECURITY DEPOSIT
5. Upon the execution of this Lease, Tenant shall deposit with Landlord the sum
of $ 750 - 00  as a security deposit which shall be held by Landlord as security
for the full and faithful performance by Tenant of each and every term, covenant
and condition of this Lease. The security deposit does not represent payment of
and Tenant shall not presume application of same as payment of the last monthly
installment of rental due under this Lease. Landlord shall have no obligation to
segregate or otherwise account for the security deposit except as provided in
this paragraph 5. If any of the rental or other charges or sums payable by
Tenant shall be over-due and unpaid or should payments be made by Landlord on
behalf of Tenant, or should Tenant fail to perform any of the terms of this
Lease, then Landlord may, at its option, appropriate and apply the security
deposit, or so much thereof as may be necessary, to compensate toward the
payment of the rents, charges or other sums due from Tenant, or towards any
loss, damage or expense sustained by Landlord resulting from such default on the
part of the Tenant; and in such event Tenant upon demand shall restore the
security deposit to the amount set forth above in this paragraph 5. In the event
Tenant furnishes Landlord with proof that all utility bills and other bills of
Tenant related to the Premises have been paid through the date of Lease
termination, and performs all of Tenant's other obligations under this Lease,
the security deposit shall be returned to Tenant within sixty (60) days after
the date of the expiration or sooner termination of the term of this Lease and
the surrender of the Premises by Tenant in compliance with the provisions of
this Lease.
 
x If this box is checked, Agent shall hold the security deposit in trust and
shall be entitled to the interest, if any, thereon.
 
UTILITY BILLS/SERVICE CONTRACTS
6. Landlord and Tenant agree that utility bills and service contracts ("Service
Obligations") for the Premises shall be paid by the party indicated below as to
each Service Obligation. in each instance, the party undertaking responsibility
for payment of a Service Obligation covenants that they will pay the applicable
bills prior to delinquency. The responsibility to pay for a Service Obligation
shall include all metering, hook-up fees or other miscellaneous charges
associated with establishing, installing and maintaining such utility or
contract in said party's name. Within thirty (30) days of the Lease Commencement
Date, Tenant shall provide Landlord with a copy of any requested Tenant Service
Obligation information.
 
Service Obligation
Landlord
Tenant
Not Applicable
     

Sewer/Septic
x
q
q
Water
x
q
q
Electric
q
x
q
Gas
q
q
x
Telephone
q
x
q
HVAC (maintenance/service contract)
x
q
q
Elevator (including phone line)
q
q
x
Security System
q
q
x
Fiber Optic
q
q
x
Janitor/Cleaning
q
q
q
Trash/Dumpster
x
q
q
Landscaping/Maintenance
x
q
q
Sprinkler System (including phone line)
q
q
x
Pest Control
q
q
x
n/a
q
q
x
n/a
q
q
q
n/a
q
q
q
n/a
q
q
q



 
 
 
 
3

--------------------------------------------------------------------------------

 
 
Landlord shall not be liable for injury to Tenant's business or loss of income
there-from or for damage that may be sustained by the person, merchandise or
personal property of Tenant, its employees, agents, invitees or contractors or
any other person in or about the Premises, caused by or resulting from fire,
steam, electricity, gas, water or rain, which may leak or flow from or into any
part of the Premises, or from the breakage, leakage, obstruction or other
defects of any utility installations, air conditioning system or other
components of the Premises or the Property, except to the extent that such
damage or loss is caused by Landlord's gross negligence or willful misconduct.
Landlord makes no representations or warranties with respect to the heating,
ventilation and air conditioning system(s) or utility installations existing as
of the date hereof or in the future. Subject to the provisions of this paragraph
6, Landlord shall not be liable in damages or otherwise for any discontinuance,
failure or interruption of service to the Premises of utilities or the heating,
ventilation and air conditioning system(s) and Tenant shall have no right to
terminate this Lease or withhold rental because of the same.
 
RULES AND REGULATIONS
7. The rules and regulations, if any, attached hereto ("Rules and Regulations")
are made a part of this Lease. Tenant agrees to comply with any Rules and
Regulations of Landlord in connection with the Premises which are in effect at
the time of the execution of the Lease or which may be from time to time
promulgated by Landlord in its reasonable discretion, provided such Rules and
Regulations are in writing and are not in conflict with the terms and conditions
of the Lease. Landlord shall use commercially reasonable efforts to enforce such
Rules and Regulations at the Property, provided, however, in no event shall
Landlord be obligated to make any material expenditures in connection with the
enforcement of such Rules and Regulations. Landlord shall not be liable for any
damages arising from any use, act or failure to act of any other tenant or
occupant (including such tenant's or occupant's invitees, agents or employees),
if any, of the Property.
 
PERMITTED USES
8. The permitted use of the Premises shall be Professional Office Use Only
("Permitted Use"). The Premises shall be used and wholly occupied by Tenant
solely for the purposes of conducting the Permitted Use, and the Premises shall
not be used for any other purposes unless Tenant obtains Landlord's prior
written approval of any change in use. Landlord makes no representation or
warranty regarding the suitability of the Premises for or the legality (under
zoning or other applicable ordinances) of the Permitted Use for the Premises,
provided however, that Landlord does represent that it has no contractual
obligations with other parties which will materially interfere with or prohibit
the Permitted Use of Tenant at the Premises. At Tenant's sole expense, Tenant
shall procure, maintain and make available for Landlord's inspection from time
to time any governmental license(s) or permit(s) required for the proper and
lawful conduct of Tenant's business in the Premises. Tenant shall not cause or
permit any waste to occur in the Premises and shall not overload the floor, or
any mechanical, electrical, plumbing or utility systems serving the Premises.
Tenant shall keep the Premises, and every part thereof, in a clean and wholesome
condition, free from any objectionable noises, loud music, objectionable odors
or nuisances.
TAXES, INSURANCE AND COMMON AREA AND PROPERTY OPERATING EXPENSES
9. Landlord shall pay all taxes (including but not limited to, ad valorem taxes,
special assessments and any other governmental charges) on the Property, shall
procure and pay for such commercial general liability, broad form fire and
extended and special perils insurance with respect to the Property as Landlord
in its reasonable discretion may deem appropriate and shall maintain and operate
the Common Areas and the Property. Tenant shall reimburse Landlord for its
proportionate share of all taxes, insurance and Common Areas and Property
operating expenses as provided herein within fifteen (15) days after receipt of
notice from Landlord as to the amount due. Tenant shall be solely responsible
for insuring Tenant's personal and business property and for paying any taxes or
governmental assessments levied thereon. Tenant shall reimburse Landlord for its
proportionate share of taxes, insurance and Common Areas and Property operating
expenses during the term of this Lease, and any extension or renewal thereof; as
follows:
 
Taxes
 
o Its proportionate share of the amount by which all taxes (including but not
limited to, ad valorem taxes, special assessments and any other governmental
charges) on the Property for each tax year exceed all taxes on the Property for
the tax year n/a ; or
 
o Its proportionate share of all taxes (including but not limited to, ad valorem
taxes, special assessments and any other governmental charges) on the Property
for each tax year.
 
If the final Lease Year of the term fails to coincide with the tax year, then
any excess for the tax year during which the term ends shall be reduced by the
pro rata part of such tax year beyond the Lease term. If such taxes for the year
in which the Lease terminates are not ascertainable before payment of the last
month's rental, then the amount of such taxes assessed against the Property for
the previous tax year shall be used as a basis for determining the pro rata
share, if any, to be paid by Tenant for that portion of the last Lease Year.
 
o If this box is checked, Tenant shall reimburse Landlord for its proportionate
share of taxes by paying to Landlord, beginning on the Rent Commencement Date
and on the first day of each calendar month during the term hereof, an amount
equal to one-twelfth (1/12) of its proportionate share of the then current tax
payments for the Property. Upon receipt of bills, statements or other evidence
of taxes due, Landlord shall pay or cause to be paid the taxes. If at any time
the reimbursement payments by Tenant hereunder do not equal its proportionate
share of the amount of taxes paid by Landlord, Tenant shall upon demand pay to
Landlord an amount equal to the deficiency or Landlord shall refund to Tenant
any overpayment (as applicable) as documented by Landlord. Landlord shall have
no obligation to segregate or otherwise account for the tax reimbursements paid
hereunder except as provided in this paragraph 9.
 
 
 
4

--------------------------------------------------------------------------------

 
 
Insurance
Its proportionate share of the excess cost of commercial general liability,
broad form fire and extended and special perils insurance with respect to the
Property over the cost of the first year of the Lease term for each subsequent
year during the term of this Lease; or
 
q Its proportionate share of the cost of all commercial general liability, broad
form fire and extended and special perils insurance with respect to the
Property.
 
Provided, however, that in the event Tenant's use of the Premises results in an
increase in the rate of insurance on the Property, Tenant also shall pay to
Landlord, upon demand and as additional rental, the amount of any such increase.
 
  o
If this box is checked, Tenant shall reimburse Landlord for its proportionate
share of insurance by paying to Landlord, beginning on the Rent Commencement
Date and on the first day of each calendar month during the term hereof, an
amount equal to one-twelfth (1/12) of its proportionate share of the then
current insurance premiums for the Property. Upon receipt of bills, statements
or other evidence of insurance premiums due, Landlord shall pay or cause to be
paid the insurance premiums. If at any time the reimbursement payments by Tenant
hereunder do not equal its proportionate share of the amount of insurance
premiums paid by Landlord, Tenant shall upon demand pay to Landlord an amount
equal to the deficiency or Landlord shall refund to Tenant any overpayment (as
applicable) as documented by Landlord. Landlord shall have no obligation to
segregate or otherwise account for the insurance premium reimbursements paid
hereunder except as provided in this paragraph 9.

 
Common Areas and Property Operating Expenses
 
Its proportionate share of all Common Areas and Property operating expenses.
 
For the purpose of this Lease, Common Areas and Property operating expenses
shall include: (a) the cost of water and sewer services for any exterior
landscaping irrigation systems; (b) the cost of utilities to service the
Property (not separately metered to tenants and regardless of their allocation
to Landlord under paragraph 6 hereof) including but not limited to, electric
service for any parking lot lighting, marquee signs, ground signs, pylon signs,
time clocks, irrigation systems, common electric outlets used in connection with
maintenance of the Property, and such other electric costs, including the
replacement of light bulbs in Common Areas light fixtures as necessary to
properly maintain and operate the Common Areas; (c) the cost of the removal of
any trash, including the rental cost of dumpster units and fees for refuse
removal; (d) the cost of exterior window washing of vacant spaces, cleaning of
any building exterior, awnings, sidewalks, driveways and parking areas; (e) the
cost of anygrounds maintenance, including but not limited to charges for
maintaining plant materials, fertilizer, pesticides, grass mowing, pruning of
plants, planting of annual flowers, removal of debris and trash from Common
Areas, cleaning supplies, and such other expenses necessary to maintain the
Property; (f) the cost of service contracts with independent contractors to
maintain on a regular basis the plumbing systems outside the rentable areas of
each tenant, and to provide for pest control and exterminating services for the
Common Areas; (g) the cost of maintaining the parking areas and driveways,
including the re-striping of parking spaces, patching of deteriorated pavement,
replacement of parking signs or directional signs; (h) the cost of Landlord's
personnel when such personnel are engaged directly in the maintenance of the
Common Areas of the Property, including the cost of employer taxes and a
proration of employee benefits; (i) the cost of snow and ice removal from
parking areas, driveways, walkways and service areas; (j) the cost of telephone,
telegraph, stationery, advertising, and mail or shipping costs related directly
to the maintenance or operation of the Property; (k) the cost of all capital and
structural repair maintenance for the Property and systems related thereto; and
(1) such other costs and expenses as are typically incurred in the maintenance
and operation of a property of this type, inclusive of a management fee paid by
Landlord to a property manager or property management company or organization
for the management of the Property and any owner association dues or
assessments. Within one hundred eighty (180) days following the end of each
calendar year, Landlord shall cause a statement to be prepared of the actual
cost of Common Areas and Property operating expenses for such calendar year and
shall provide Tenant a copy of same. Tenant's proportionate share of Common
Areas and Property operating expenses is presently estimated to be the sum of $
n/a annually or $ n/a per month.
 
 
 
5

--------------------------------------------------------------------------------

 
 
o If this box is checked, Tenant shall reimburse Landlord for its proportionate
share of Common Areas and Property operating expenses by paying to Landlord,
beginning on the Rent Commencement Date and on the first day of each calendar
month during the term hereof, the amount set forth above as the presently
estimated per month proportionate share of Common Areas and Property operating
expenses for the Premises. Landlord shall pay or cause to be paid the Common
Areas and Property operating expenses. Within one hundred eighty (180) days
following the end of each calendar year, Landlord shall: (i) cause a statement
to be prepared of the actual cost of Common Areas and Property operating
expenses for such calendar year and shall notiy Tenant of any overpayment or
underpayment of Tenant's proportionate share of these items during such prior
calendar year; and, (ii) establish an estimate of the cost of Common Areas and
Property operating expenses for the then current calendar year. To the extent
Tenant has overpaid Tenant's proportionate share of these items for the
preceding calendar year, such overage shall be credited to Tenant's
proportionate share of these items for the current calendar year. To the extent
Tenant has underpaid Tenant's proportionate share of these items for the
preceding calendar year, Tenant shall, on the first day of the calendar month
following receipt of the statement from Landlord setting forth the amount of
such underpayment, pay to Landlord the full amount of such underpayment for the
preceding calendar year. In addition, beginning on the first day of the calendar
month following the date upon which Landlord shall have delivered to Tenant the
statement for the estimated Common Areas and Property operating expenses for the
then current calendar year, Tenant shall pay to Landlord the product of
one-twelfth (1/12) of Tenant's proportionate share of the estimated Common Areas
and Property operating expenses for the then current calendar year multiplied by
the number of calendar months in the calendar year which shall have begun as of
said first day, minus the aggregate amount of the monthly payments for Tenant's
proportionate share of expenses theretofore paid by Tenant during such calendar
year. The remainder of Tenant's proportionate share of such expenses for the
then current calendar year shall be paid by Tenant to Landlord on the first day
of each succeeding month in equal consecutive monthly installments of
one-twelfth (1/12) of the total amount of Tenant's proportionate share of Common
Areas and Property operating expenses as shown on the estimate thereof provided
by Landlord. Landlord shall have no obligation to segregate or otherwise account
for the insurance premium reimbursements paid hereunder except as provided in
this paragraph 9.
 
For purposes of this paragraph 9, "Tenant's proportionate share" shall mean
(check one):
 

 

o n/a  % of the expenses above designated; or     o $ n/a payable monthly, in
satisfaction of all reimbursements under this paragraph 9; or     o None- Tenant
shall have no responsibility to reimburse Landlord for taxes, insurance or
Common Areas and Property operating expenses.

 
 
INSURANCE; WAIVER; INDEMNITY
10.   (a) During the term of this Lease, Tenant shall maintain commercial
general liability insurance coverage (occurrence coverage) with broad form
contractual liability coverage and with coverage limits of not less than
1,000,000.00 combined single limit, per occurrence, specifically including
liquor liability insurance covering consumption of alcoholic beverages by
customers of Tenant should Tenant choose to sell alcoholic beverages. Such
policy shall insure Tenant's performance of the indemnity provisions of this
Lease, but the amount of such insurance shall not limit Tenant's liability nor
relieve Tenant of any obligation hereunder. All policies of insurance provided
for herein shall name as "additional insureds" Landlord, Landlord's Agent, all
mortgagees of Landlord and such other individuals or entities as Landlord may
from time to time designate upon written notice to Tenant. Tenant shall provide
to Landlord, at least thirty (30) days prior to expiration, certificates of
insurance to evidence any renewal or additional insurance procured by Tenant.
Tenant shall provide evidence of all insurance required under this Lease to
Landlord prior to the Lease Commencement Date.
 
    (b) Landlord (for itself and its insurer) waives any rights, including
rights of subrogation, and Tenant (for itself and its insurer) waives any
rights, including rights of subrogation, each may have against the other for
compensation of any loss or damage occasioned to Landlord or Tenant arising from
any risk generally covered by the "all risks" insurance required to be carried
by Landlord and Tenant. The foregoing waivers of subrogation shall be operative
only so long as available in the State of North Carolina. The foregoing waivers
shall be effective whether or not the parties maintain the insurance required to
be carried pursuant to this Lease.
 
    (c) Except as otherwise provided in paragraph 10(b), Tenant indemnifies
Landlord for damages proximately caused by the negligence or wrongful conduct of
Tenant and Tenant's employees, agents, invitees or contractors. Except as
otherwise provided in paragraph 10(b), Landlord indemnifies Tenant for damages
proximately caused by the negligence or wrongful conduct of Landlord and
Landlord's employees, agents, invitees or contractors. The indemnity provisions
in this paragraph 10 cover personal injury and property damage and shall bind
the employees, agents, invitees or contractors of Landlord and Tenant (as the
case may be). The indemnity obligations in this paragraph 10 shall survive the
expiration or earlier termination of this Lease.
 
REPAIRS BY LANDLORD
11. Landlord agrees to keep in good repair the roof, foundation, structural
supports, exterior walls (exclusive of all glass and exclusive of all exterior
doors) and the Common Areas of the Property, except repairs rendered necessary
by the negligence or intentional wrongful acts of Tenant, its employees, agents,
invitees or contractors. Tenant shall promptly report in writing to Landlord any
defective condition known to it which Landlord is required to repair and failure
to report such conditions shall make Tenant responsible to Landlord for any
liability incurred by Landlord by reason of such conditions.
 
REPAIRS BY TENANT
 12. (a) Tenant accepts the Premises in their present condition and as suited
for the Permitted Use and Tenant's intended purposes. Tenant, throughout the
initial term of this Lease, and any extension or renewal thereof, at its
expense, shall maintain in good order and repair the Premises, except those
repairs expressly required to be made by Landlord hereunder. Tenant shall use
only licensed contractors for repairs where such license is required. Landlord
shall have the right to approve the contractor as to any repairs in excess of $
100.00
 
    (b) Tenant agrees to return the Premises to Landlord at the expiration or
prior termination of this Lease, in as good condition and repair as on the Lease
Commencement Date, natural wear and tear, damage by storm, fire, lightning,
earthquake or other casualty alone excepted. Tenant, Tenant's employees, agents,
invitees or contractors shall take no action which may void any manufacturers or
installers warranty with relation to the Premises or the Property. Tenant shall
indemnify and hold Landlord harmless from any liability, claim, demand or cause
of action arising on account of Tenant's breach of the provisions of this
paragraph 12.
 
 
 
6

--------------------------------------------------------------------------------

 
 
o If this box is checked, there is heating, ventilation and air conditioning
equipment exclusively serving the Premises. Tenant, at its expense, shall
maintain in good order and repair, including but not limited to replacement of
parts, compressors, air handling units and heating units; provided that, as to
repair or replacement expenses for heating, ventilation and air conditioning
equipment in excess of $ n/a (per occurrence) or $ n/a (annually), Landlord
shall reimburse Tenant for the amount in excess of the stated amount, provided
that Tenant has obtained Landlord's prior written approval of the contractor and
the repair or replacement.
 
ALTERATIONS
13. Tenant shall not make any alterations, additions, or improvements to the
Premises without Landlord's prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Tenant shall promptly remove any
alterations, additions, or improvements constructed in violation of this
paragraph 13 upon Landlord's written request. All approved alterations,
additions, and improvements will be accomplished in a good and workmanlike
manner, in conformity with all applicable laws and regulations, and by a
contractor approved by Landlord, free of any liens or encumbrances. Landlord may
require Tenant to remove any alterations, additions or improvements (whether or
not made with Landlord's consent) at the termination of the Lease and to restore
the Premises to its prior condition, all at Tenant's expense. All alterations,
additions and improvements which Landlord has not required Tenant to remove
shall become Landlord's property and shall be surrendered to Landlord upon the
termination of this Lease, except that Tenant may remove any of Tenant's
machinery, equipment or trade fixtures which can be removed without material
damage to the Premises or the Property. Tenant shall repair, at Tenant's
expense, any damage to the Premises or the Property caused by the removal of any
such machinery, equipment or trade fixtures.
 
DESTRUCTION OF OR DAMAGE TO PREMISES
14. (a) If the Premises are totally destroyed by storm, fire, lightning,
earthquake or other casualty , Landlord shall have the right to terminate this
Lease on written notice to Tenant within thirty (30) days after such destruction
and this Lease shall terminate as of the date of such destruction and rental
shall be accounted for as between Landlord and Tenant as of that date.
 
    (b) If the Premises are damaged but not wholly destroyed by any such
casualties or if the Landlord does not elect to terminate the Lease under
paragraph 14(a) above, Landlord shall commence (or shall cause to be commenced)
reconstruction of the Premises within one hundred twenty (120) days after such
occurrence and prosecute the same diligently to completion, not to exceed two
hundred seventy (270) days from the date upon which Landlord receives applicable
permits and insurance proceeds. In the event Landlord shall fail to
substantially complete reconstruction of the Premises within said two hundred
seventy (270) day period, Tenant's sole remedy shall be to terminate this Lease.
 
    (c) In the event of any casualty at the Premises during the last one (1)
year of the Lease Term, Landlord and Tenant each shall have the option to
terminate this Lease on written notice to the other of exercise thereof within
sixty (60) days after such occurrence.
 
    (d) In the event of reconstruction of the Premises, Tenant shall continue
the operation of its business in the Premises during any such period to the
extent reasonably practicable from the standpoint of prudent business
management, and the obligation of Tenant to pay annual rental and any other sums
due under this Lease shall remain in full force and effect during the period of
reconstruction. The annual rental and other sums due under this Lease shall be
abated proportionately with the degree to which Tenant's use of the Premises is
impaired, commencing from the date of destruction and continuing during the
period of such reconstruction. Tenant shall not be entitled to any compensation
or damages from Landlord for loss of use of the whole or any part of the
Premises, Tenant's personal property, or any inconvenience or annoyance
occasioned by such damage, reconstruction or replacement.
 
    (e) In the event of the termination of this Lease under any of the
provisions of this paragraph 14, both Landlord and Tenant shall be released from
any liability or obligation under this Lease arising after the date of
termination, except as otherwise provided for in this Lease.
 
 
GOVERNMENTAL ORDERS
15. Tenant, at its own expense, agrees to comply with: (a) any law, statute,
ordinance, regulation, rule, requirement, order, court decision or procedural
requirement of any governmental or quasi-governmental authority having
jurisdiction over the Premises; (b) the rules and regulations of any applicable
governmental insurance authority or any similar body, relative to the Premises
and Tenant's activities therein; (c) provisions of or rules enacted pursuant to
any private use restrictions, as the same may be amended from time to time and
(d) the Americans with Disabilities Act (42 U.S.C. S. § 12101, et seq.) and the
regulations and accessibility guidelines enacted pursuant thereto, as the same
may be amended from time to time. Landlord and Tenant agree, however, that if in
order to comply with such requirements the cost to Tenant shall exceed a sum
equal to one (1) year's rent, then Tenant may terminate this Lease by giving
written notice of termination to Landlord in accordance with the terms of this
Lease, which termination shall become effective sixty (60) days after receipt of
such notice and which notice shall eliminate the necessity of compliance with
such requirements, unless, within thirty (30) days of receiving such notice,
Landlord agrees in writing to be responsible for such compliance, at its own
expense, and commences compliance activity, in which case Tenant's notice given
hereunder shall not terminate this Lease.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
EXTERIOR SIGNS
20. Tenant shall place no signs upon the outside walls, doors or roof of the
Premises or anywhere on the Property, except with the express written consent of
the Landlord in Landlord's sole discretion. Any consent given by Landlord shall
expressly not be a representation of or warranty of any legal entitlement to
signage at the Premises or on the Property. Any and all signs placed on the
Premises or the Property by Tenant shall be maintained in compliance with
governmental rules and regulations governing such signs and Tenant shall be
responsible to Landlord for any damage caused by installation, use or
maintenance of said signs, and all damage incident to removal thereof.
 
LANDLORD'S ENTRY OF PREMISES
21. Landlord may advertise the Premises "For Rent" or "For Sale" 60  days before
the termination of this Lease. Landlord may enter the Premises upon prior notice
at reasonable hours to exhibit same to prospective purchasers or tenants, to
make repairs required of Landlord under the terms hereof, for reasonable
business purposes and otherwise as may be agreed by Landlord and Tenant.
Landlord may enter the Premises at any time without prior notice, in the event
of an emergency or to make emergency repairs to the Premises. Upon request of
Landlord, Tenant shall provide Landlord with a functioning key to the Premises
and shall replace such key if the locks to the Premises are changed.
 
QUIET ENJOYMENT
22. So long as Tenant observes and performs the covenants and agreements
contained herein, it shall at all times during the Lease term peacefully and
quietly have and enjoy possession of the Premises, subject to the terms hereof.
 
HOLDING OVER
23. If Tenant remains in possession of the Premises after expiration of the term
hereof, Tenant shall be a tenant at sufferance and there shall be no renewal of
this Lease by operation of law. In such event, commencing on the date following
the date of expiration of the term, the monthly rental payable under Paragraph 3
above shall for each month, or fraction thereof during which Tenant so remains
in possession of the Premises, be twice the monthly rental otherwise payable
under Paragraph 3 above.
 
ENVIRONMENTAL LAWS
24. (a) Tenant covenants that with respect to any Hazardous Materials (as
defined below) it will comply with any and all federal, state or local laws,
ordinances, rules, decrees, orders, regulations or court decisions relating to
hazardous substances, hazardous materials, hazardous waste, toxic substances,
environmental conditions on, under or about the Premises or the Property or soil
and ground water conditions, including, but not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Resource
Conservation and Recovery Act, the Hazardous Materials Transportation Act, any
other legal requirement concerning hazardous or toxic substances, and any
amendments to the foregoing (collectively, all such matters being "Hazardous
Materials Requirements"). Tenant shall remove all Hazardous Materials from the
Premises, either after their use by Tenant or upon the expiration or earlier
termination of this Lease, in compliance with all Hazardous Materials
Requirements.
 
    (b) Tenant shall be responsible for obtaining all necessary permits in
connection with its use, storage and disposal ofHazardous Materials, and shall
develop and maintain, and where necessary file with the appropriate authorities,
all reports, receipts, manifest, filings, lists and invoices covering those
Hazardous Materials and Tenant shall provide Landlord with copies of all such
items upon request. Tenant shall provide within five (5) days after receipt
thereof, copies of all notices, orders, claims or other correspondence from any
federal, state or local government or agency alleging any violation of any
Hazardous Materials Requirements by Tenant, or related in any manner to
Hazardous Materials. In addition, Tenant shall provide Landlord with copies of
all responses to such correspondence at the time of the response.
 
    (c) Tenant hereby indemnifies and holds harmless Landlord, its successors
and assigns from and against any and all losses, liabilities, damages, injuries,
penalties, fines, costs, expenses and claims of any and every kind whatsoever
(including attorney's fees and costs) paid, incurred or suffered by, or asserted
against Landlord as a result of any claim, demand or judicial or administrative
action by any person or entity (including governmental or private entities) for,
with respect to, or as a direct or indirect result of, the presence on or under
or the escape, seepage, leakage, spillage, discharge, emission or release from
the Premises or the Property of any Hazardous Materials caused by Tenant or
Tenant's employees, agents, invitees or contractors. This indemnity shall also
apply to any release of Hazardous Materials caused by a fire or other casualty
to the Premises if such Hazardous Materials were stored on the Premises or the
Property by Tenant, its agents, employees, invitees or successors in interest.
 
    (d) For purposes of this Lease, "Hazardous Materials" means any chemical,
compound, material, substance or other matter that: (i) is defined as a
hazardous substance, hazardous material or waste, or tox c substance pursuant to
any Hazardous Materials Requirements, (ii) is regulated, controlled or governed
by any Hazardous Materials Requirements, (iii) is petroleum or a petroleum
product, or (iv) is asbestos, formaldehyde, a radioactive material, drug,
bacteria, virus, or other injurious or potentially injurious material (by itself
or in combination with other materials).
 
(e) The warranties and indemnities contained in this paragraph 24 shall survive
the termination of this Lease.
 
 
8

--------------------------------------------------------------------------------

 
 
 
SUBORDINATION; ATTORNMENT; ESTOPPEL
25. (a) This Lease and all of Tenant's rights hereunder are and shall be subject
and subordinate to all currently existing and future mortgages affecting the
Premises. Within ten (10) days after the receipt of a written request from
Landlord or any Landlord mortgagee, Tenant shall confirm such subordination by
executing and delivering Landlord and Landlord's mortgagee a recordable
subordination agreement and such other documents as may be reasonably requested,
in form and content satisfactory to Landlord and Landlord's mortgagee. Provided,
however, as a condition to Tenant's obligation to execute and deliver any such
subordination agreement, the applicable mortgagee must agree that mortgagee
shall not unilaterally, materially alter this Lease and this Lease shall not be
divested by foreclosure or other default proceedings thereunder so long as
Tenant shall not be in default under the terms of this Lease beyond any
applicable cure period set forth herein. Tenant acknowledges that any Landlord
mortgagee has the right to subordinate at any time its interest in this Lease
and the leasehold estate to that of Tenant, without Tenant's consent.
 
    (b) If Landlord sells, transfers, or conveys its interest in the Premises or
this Lease, or if the same is foreclosed judicially or nonjudicially, or
otherwise acquired, by a Landlord mortgagee, upon the request of Landlord or
Landlord's successor, Tenant shall attorn to said successor, provided said
successor accepts the Premises subject to this Lease. Tenant shall, upon the
request of Landlord or Landlord's successor, execute an attornment agreement
confirming the same, in form and substance acceptable to Landlord or Landlord's
successor and Landlord shall thereupon be released and discharged from all its
covenants and obligations under this Lease, except those obligations that have
accrued prior to such sale, transfer or conveyance; and Tenant agrees to look
solely to the successor in interest of Landlord for the performance of those
covenants accruing after such sale, transfer or conveyance. Such agreement shall
provide, among other things, that said successor shall not be bound by (a) any
prepayment of more than one (1) month's rental (except the Security Deposit) or
(b) any material amendment of this Lease made after the later of the Lease
Commencement Date or the date that such successor's lien or interest first
arose, unless said successor shall have consented to such amendment.
 
    (c) Within ten (10) days after request from Landlord, Tenant shall execute
and deliver to Landlord an estoppel certificate (to be prepared by Landlord and
delivered to Tenant) with appropriate facts then in existence concerning the
status of this Lease and Tenant's occupancy, and with any exceptions thereto
noted in writing by Tenant. Tenant's failure to execute and deliver the Estoppel
Certificate within said ten (10) day period shall be deemed to make conclusive
and binding upon Tenant in favor of Landlord and any potential mortgagee or
transferee the statements contained in such estoppel certificate without
exception.
 
ABANDONMENT
26. Tenant shall not abandon the Premises at any time during the Lease term. If
Tenant shall abandon the Premises or be dispossessed by process of law, any
personal property belonging to Tenant and left on the Premises, at the option of
Landlord, shall be deemed abandoned, and available to Landlord to use or sell to
offset any rent due or any expenses incurred by removing same and restoring the
Premises.
 
NOTICES
27. All notices required or permitted under this Lease shall be in writing and
shall be personally delivered or sent by U.S. certified mail, return receipt
requested, postage prepaid. Notices to Tenant shall be delivered or sent to the
address shown at the beginning of this Lease, except that upon Tenant taking
possession of the Premises, then the Premises shall be Tenant's address for such
purposes. Notices to Landlord shall be delivered or sent to the address shown at
the beginning of this Lease and notices to Agent, if any, shall be delivered or
sent to the address set forth in Paragraph 3 hereof. All notices shall be
effective upon delivery. Any party may change its notice address upon written
notice to the other parties, given as provided herein.
 
GENERAL TERMS
28. (a) "Landlord" as used in this Lease shall include the undersigned, its
heirs, representatives, assigns and successors in title to the Premises. "Agent"
as used in this Lease shall mean the party designated as same in Paragraph 3,
its heirs, representatives, assigns and successors. "Tenant" shall include the
undersigned and its heirs, representatives, assigns and successors, and if this
Lease shall be validly assigned or sublet, shall include also Tenant's assignees
or sublessees as to the Premises covered by such assignment or sublease.
"Landlord", "Tenant", and "Agent" include male and female, singular and plural,
corporation, partnership or individual, as may fit the particular parties.
 
    (b) No failure of Landlord to exercise any power given Landlord hereunder or
to insist upon strict compliance by Tenant of its obligations hereunder and no
custom or practice of the parties at variance with the terms hereof shall
constitute a waiver of Landlord's right to demand exact compliance with the
terms hereof. All rights, powers and privileges conferred hereunder upon parties
hereto shall be cumulative and not restrictive of those given by law.
 
    (c) Time is of the essence in this Lease.
 
    (d) This Lease constitutes the sole and entire agreement among the parties
hereto and no modification of this Lease shall be binding unless in writing and
signed by all parties hereto.
 
    (e) Each signatory to this Lease represents and warrants that he or she has
full authority to sign this Lease and such instruments as may be necessary to
effectuate any transaction contemplated by this Lease on behalf of the party for
whom he or she signs and that his or her signature binds such party.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
    (f) Upon request by either Landlord or Tenant, the parties hereto shall
execute a short form lease (memorandum of lease) in recordable form, setting
forth such provisions hereof (other than the amount of annual rental and other
sums due) as either party may wish to incorporate. The cost of recording such
memorandum of lease shall be borne by the party requesting execution of same.
 
SPECIAL STIPULATIONS 
o If this box is checked, additional terms of this Lease are set forth on
Exhibit C attached hereto and incorporated herein by reference. (Note: Under
North Carolina law, real estate agents are not permitted to draft lease
provisions.)
 
THIS DOCUMENT IS A LEGAL DOCUMENT. EXECUTION OF THIS DOCUMENT HAS LEGAL
CONSEQUENCES THAT COULD BE ENFORCEABLE IN A COURT OF LAW. THE NORTH CAROLINA
ASSOCIATION OF REALTORS® MAKES NO REPRESENTATIONS CONCERNING THE LEGAL
SUFFICIENCY, LEGAL EFFECT OR TAX CONSEQUENCES OF THIS DOCUMENT OR THE
TRANSACTION TO WHICH IT RELATES AND RECOMMENDS THAT YOU CONSULT YOUR ATTORNEY.
 
IN WITNESS WHEREOF, the parties hereto have hereunto caused this Lease to be
duly executed.
 
LANDLORD:
 
Individual
 


LANDLORD
 
(SEAL)
Fran Baltmiskis
 

 

 

Date:        Business Entity       n/a      
(Name of Firm)
     

 

By: (SEAL)     Title: n/a       Date. n/a      

 
 
Business
 
ANCHOR FUNDING SERVICES, INC.
      TENTAN: /s/ Brad Bernstein       President for Anchor Funding Services,
Inc (SEAL)     By: Anchor Funding Services, Inc      

 
 
 

Date:        Business Entity       n/a      
(Name of Firm)
     

 
 

By: (SEAL)     Title: n/a       Date. n/a      

 
 